STATE OF GEORGIA COUNTY OF FULTON AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY This Agreement of Purchase and Sale forCommercial Property (the “Agreement”) by and between Stanley Konter, Rose Konter , Natalie Sarnat, Jonathan Sarnat, Elissa Konter & Harris Konter (“Seller”) and Blue Earth Solutions Georgia, Inc., a Georgia Corporation, a wholly owned subsidiary of Blue Earth Solutions, Inc., a Nevada Corporation (“Purchaser”) wherein Seller agrees to sell and Purchaser agrees to purchase property under the terms and conditions set forth herein. 1.PROPERTY.Purchaser agrees to buy, and Seller agrees to sell, all that real property located in Land Lot 63 of the 14th District Fulton County, Georgia containing approximately2.6acres, more or less commonly known as 3428 Browns Mill Rd.Atlanta, GA, as more particularly described in Exhibit "A" attached hereto and incorporated herein, together with all improvements now located thereon, including all electrical, mechanical, plumbing and other systems and all fixtures located therein, as well as plants, trees, and shrubbery thereon (collectively, the “Property”).For purposes of this Agreement, the “Execution Date” is the last date this Agreement is signed by either Purchaser or Seller as noted in the signature block hereof. 2.PURCHASE PRICE.The purchase price ("Purchase Price") of the Property shall be One Million Two Hundred Seventy Thousand and no/100 Dollars ($1,270,000 US) and shall be paid to Seller at Closing (as hereinafter defined),The Purchase Price shall be paid at Closing by bank wire transfer or by certified check of funds available for immediate credit. 3.EARNEST MONEY. (a) Within five (5) business days after the parties have executed the Agreement, Purchaser shall deposit with Escrow Agent the sum of Twenty-Five Thousand Dollars ($25,000 US) by check payable to Escrow Agent, which payment is hereinafter referred to as "Earnest Money."The Earnest Money shall be refundable to Purchaser should the Atlanta Development Authority fail to issue the proposed Solid Waste Facilities Revenue Bonds and disburse authorized acquisition proceeds for the purchase of the Property on or before the Closing Date (and any extensions thereof) as defined herein (“Financing Contingency”).The Earnest Money shall be applicable to the Purchase Price at Closing and shall reduce the Purchase Price in an equal amount at the Closing. (b)Prior to any disbursal by Escrow Agent other than at Closing, Escrow Agent shall notify the parties hereto of Escrow Agent’s intent to disburse in writing.In the event Escrow Agent has not received a written objection to such disbursal within five (5) days after such notice, then the making of such disbursal shall discharge Escrow Agent of all further duties and liabilities hereunder with regard to the Earnest Money. In the event that any party disputes the proposed disbursal and Escrow Agent is unable to resolve the dispute, then Escrow Agent may tender the Earnest Money (less any costs incurred by Escrow Agent for doing so) into a court of competent jurisdiction which shall discharge Escrow Agent of all further duties and liabilities hereunder with regard to the Earnest Money.If this Agreement is terminated by Purchaser for any reason permitted under this Agreement, Escrow Agent shall immediately refund the Earnest Money to Purchaser, and no party hereto shall have any further rights or obligations hereunder, except with respect to the indemnities contained herein. (c)The parties hereto agree Escrow Agent is acting solely as a stakeholder at their request and for their convenience, that the Escrow Agent shall not be deemed to be the agent of either of the parties in Escrow Agent’s capacity as escrow agent hereunder, and Escrow Agent shall not be liable to either of the parties for any action or omission on Escrow Agent’s part taken or made in good faith, but Escrow Agent shall be liable for its acts of bad faith, in breach of this Agreement or gross negligence or willful misconduct.Seller and Purchaser shall jointly and severally indemnify and hold the Escrow Agent harmless from and against all costs, claims and expenses, including without limitation reasonable attorneys’ fees, incurred in connection with the performance of the Escrow Agent’s duties hereunder, except with respect to actions or omissions taken or made by the Escrow Agent in bad faith, in breach of this Agreement or involving gross negligence or willful misconduct on the part of the Escrow Agent. 4.TITLE.Seller agrees to convey good and marketable fee simple title to the Property to Purchaser by limited warranty deed.Good and marketable fee simple title is hereby defined as title which is insurable by a national title company (the “Title Company”) at its standard rates on an ALTA Owner Policy and in the amount of the Purchase Price, without exception other than the following "Permitted Title Exceptions":(a) zoning ordinances affecting the Property; (b) general utility, sewer and drainage easements of record upon which any buildings in the Property do not encroach; (c) subdivision restrictions of record; (d) current city, county and state ad valorem property and sanitary taxes not yet due and payable; and (e) leases and other easements, restrictions and encumbrances specified in this Agreement or on Exhibit “B” attached hereto and incorporated herein by reference. Purchaser shall have thirty (30) calendar days following the execution of this Agreement to examine title to the Property and to furnish Seller with a written statement of objections affecting the marketability or insurability of said title, other than the Permitted Title Exceptions ("New Title Objections"). Seller shall then have up to fifteen (15) calendar days after receipt of Purchaser’s written notice of New Title Objections in which to correct any such New Title Objections, and Seller agrees that it shall take all reasonable measures, including the payment of money, to satisfy all New Title Objections. If Seller fails or refuses to satisfy any such objections, then, at the option of Purchaser, (i) the Closing Date shall be extended by agreement between the parties for a reasonable time for Seller to satisfy such objections, (ii) Purchaser may waive its objections and proceed to Closing and the matters not cured shall become permitted encumbrances on the warranty deed, or(iii) Purchaser may terminate this Agreement and Escrow Agent shall immediately return all Earnest Money to Purchaser.The Closing Date will be deferred as necessary to comply with this Paragraph 4 should Purchaser elect option (i) and the Financing Contingency shall apply to any such closing date deferral.Seller shall deliver to Purchaser within ten (10) calendar days following the Execution Date a copy of all title policies and surveys for the Property in Seller’s possession or control, together with copies of all documents which appear as exceptions to title in said title insurance policies. Seller and Purchaser agree that such papers as may be necessary or appropriate to carry out the terms of this Agreement shall be produced, executed, and delivered by such parties at the times required to fulfill the terms and conditions of this Agreement. 1 5.INSPECTION.Commencing as of the Execution Date, Purchaser, its agents, or representatives, at Purchaser’s expense and at all times before Closing, shall have the right during regular business hours (or such other times as approved by Seller from time to time) to enter upon the Property for the purpose of inspecting, examining, doing borings, environmental studies testing, and surveying the Property.Seller shall deliver to Purchaser, within five (5) calendar days following the Execution Date, all information it has in its possession or control with respect to the Property, including without limitation, engineering reports, soil tests and environmental tests, reports, studies and audits.Purchaser shall have a thirty (30) day period (the "Due Diligence Period") after the Execution Date during which to decide whether in its sole and absolute discretion the Property is satisfactory for Purchaser's acquisition.Purchaser shall have the right to terminate this Agreement by sending Seller on or before the end of the Inspection Period, a written termination notice and the Earnest Money shall be completely refundable to Purchaser during the entire length of the Inspection Period.Purchaser shall and does hereby agree to indemnify, defend and hold harmless Seller and Brokers or others from any loss or damages as a result of the exercise by Purchaser of the rights herein granted, including any damage resulting from the negligence of Purchaser or Purchaser’s agents, employees or contractors.This indemnity shall survive the rescission, cancellation, termination or consummation of this Agreement. 6.CLOSING. The closing date ("Closing Date") shall occur upon the earlier of within fifteen business days following the funding of the Solid Waste Facilities Revenue Bonds closing or by February 28, 2009.The consummation of the sale contemplated hereby (the "Closing") shall be at the office of Escrow Agentor any other mutually agreed upon location at a specified time on a date designated by Purchaser to Seller at least five (5) calendar days prior to the Closing Date, unless extended pursuant to the terms of this Agreement. Seller shall deliver, and Purchaser shall take, possession of the Property on the Closing Date.Purchaser shall pay all recording costs of this transaction including document recording costs, all intangible taxes and Purchaser’s attorneys’ fees.Seller shall pay the State of Georgia Real Estate Transfer Tax on the Warranty Deed from Seller to Purchaser. Real estate taxes based upon the most recent assessment for the Property shall be prorated as of the Closing Date for the calendar year in which the sale is closed. If the proration is incorrect by more than five percent (5%) based on the actual tax bill when issued, the party receiving the excess proration shall promptly reimburse the other to correct the misallocation upon receipt of written notice.
